DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on October 20, 2021 for the patent application 16/867,388 originally filed on May 5, 2020. Claims 1, 3-6, 8-10, 12-15, 33, and 34 are amended. Claims 2, 16-32, and 35 are canceled. Claims 1, 3-15, 33, and 34 remain pending. The first office action of December 8, 2020, and second office action of April 22, 2021 are fully incorporated by reference into this non-final office action.

Information Disclosure Statement
The Information Disclosure Statement filed on June 10, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. However, the non-patent literature documents have not been considered because no copy is provided.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.

Applicants amendments to the claims overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new prior art rejections under 35 USC 103 have been applied to the claims, as set forth below.

Claim Objections
Claims 1, 3-6, 8-10, 12-15, 33, and 34 objected to because of the following informalities: confusing terminology.
Claim 1 recites, “a plurality of textual objects (“text”) formed as a paragraph,” then goes on to use the shorthand “text” in lieu of “a plurality of textual objects” throughout the claims. However, this substitution causes confusion because “text” has a broader definition both within the art and also within the instant disclosure. The instant disclosure does not define “a plurality of textual objects” as being synonymous with “text.” At best, paragraph [072] of the instant specification states, “one or more textual objects 4002a-4002n representing the text.” That is, a plurality of textual objects can represent text, but is not necessarily the synonymous to text. Therefore, the newly introduced shorthand of “text” to represent “a plurality of textual objects” in the claims causes unnecessary confusion and should be removed. Claims 3-6, 8-10, 12-15, 33, and 34 are objected to for their respective dependencies to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-15, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Magnetic Letter Boards sold by The Type Set Co. (hereinafter “Magnetic Letter Boards,” described on their website http://web.archive.org/web/20180331200027/https://thetypesetco.com/ [March 31, 2018] and demonstrated on Twitter post https://twitter.com/thetypesetco/status/952563899014041601 [January 14, 2018]) in view of Walker (US 7,036,075).
Regarding claim 1 (Currently Amended), Magnetic Letter Boards discloses a teaching method that allows a dyslexic to read and understand a plurality of textual objects (“text”) (The Examiner notes that “teaching” and “that allows a dyslexic to read and understand” do not indicate any structural limitations to the claim and merely represent intended uses) … , the teaching method comprising: 
forming … the text on a physical surface or background in order teach the dyslexic to read and understand the text by (Magnetic Letter Boards website page 1, the picture depicts a hand placing textual objects on a board; also Magnetic Letter Boards website page 4, depicting “the magnetic type 
(a) positioning … three-dimensional, non-linear shaped boundaries on the physical surface or background portion to form divided locations for the text, where each of the … three-dimensional, non-linear shaped boundaries is separated by a second distance (Magnetic Letter Boards website page 1, the picture depicts a three-dimensional, non-linear shaped boundary positioned on a physical surface; also Magnetic Letter Boards page 3, depicting “the magnetic slate” product consisting of a physical surface; also Magnetic Letter Boards page 5, depicting “the magnetic typesetting toolkit” product having a three-dimensional, non-linear shaped boundary [shown at the top right of the image]); and
(b) positioning the text on the physical surface or portion in the divided locations such that the text is (i) at a same first distance from at least one … of three-dimensional non-linear shaped boundaries located below each text, and (ii) is parallel to a particular segment of the at least one located three dimensional, non-linear shaped boundaries, to teach the dyslexic to read and understand … the text positioned on the … three-dimensional, non-linear, shaped boundaries (Magnetic Letter Boards Twitter post, showing a person positioning the letters “COMING SOON” in a non-linear fashion using a non-linear shaped boundary. The letters are each a same first distance from the boundary, and also parallel to the boundary; “to teach the dyslexic to read and understand” is an intended use and does not represent any structure limitation).
Magnetic Letter Boards does not explicitly teach that the text is “formed as a paragraph” with “a plurality of three-dimensional, non-linear shaped boundaries.” Rather, Magnetic Letter Boards only shows strings of words formed on a single three-dimensional, non-linear shaped boundary.
However, Walker discloses that the text is “formed as a paragraph” with “a plurality of three-dimensional, non-linear shaped boundaries” (Walker Abstract, “A text enhancement method and apparatus for the presentation of text for improved human reading”; also Walker col. 2 lines 1-14, Reading is a complex process and there are many factors that determine differences in reading performance… These include innate neurophysiological conditions such as dyslexia”; see Walker Fig. 16, showing a paragraph of several lines arranged over non-linear boundaries; also Walker col. 34 lines 54-65, “A series of bent text curves generated by the example in FIG. 15 are illustrated by curves 410, 412, 414, 416, and 418,” the series of bent text curves are positioned non-linear boundaries; also Walker col. 3 lines 25-37, “A sentence represents a complete thought, and a paragraph represents a discrete subject or argument. Reading comprehension improves when one sentence appears at a time and when the transition from one paragraph to another is visually signalled and includes a pause for the appearance of these elements of text,” describing paragraphs).
Walker is analogous to Magnetic Letter Boards, as both are drawn to the art of text display. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Magnetic Letter Boards, to include that the text is “formed as a paragraph” with “a plurality of three-dimensional, non-linear shaped boundaries,” as taught by Walker, in order to enhance the presentation of text for improved human reading (Walker Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Currently Amended), Magnetic Letter Boards in view of Walker discloses that each of the plurality of three-dimensional, non-linear shaped boundaries comprise a non-linear line (see Magnetic Letter Boards Twitter post, showing the curved typesetting tool forming a non-linear line beneath the letters “COMING SOON”).
Regarding claim 9 (Currently Amended), Magnetic Letter Boards in view of Walker discloses generating a 3D border that corresponds to a geometric shape to surround the text (see Magnetic Letter Boards website page 3, showing “the magnetic slate” having a 3D border that corresponds to the geometric shape of the image).
Regarding claim 10 (Currently Amended), Magnetic Letter Boards in view of Walker discloses that each text comprises one or more of grammatical letters, words, numbers, and symbols (see Magnetic Letter Boards website page 4, showing three-dimensional, blocked textual objects comprising grammatical letters, numbers, and symbols).
Regarding claim 11 (Previously Presented), Magnetic Letter Boards in view of Walker discloses that the one or more grammatical letters, words or symbols comprise a character in a language (see Magnetic Letter Boards website pages 3 and 4, showing three-dimensional, blocked textual objects comprising grammatical letters, words, and symbols that form parts of the English language).
Regarding claim 12 (Currently Amended), Magnetic Letter Boards in view of Walker discloses that each text is presented as a block-letter (Magnetic Letter Boards website page 3, showing three-dimensional, blocked textual objects presented as block-letters). 
Regarding claim 13 (Currently Amended), Magnetic Letter Boards does not explicitly teach that each text comprises material selected from at least a paper, a wood, a plastic, a vinyl and a metal. Magnetic Letter Boards only discloses photographs of the three-dimensional, blocked textual objects, which appear to comprise a solid material such as wood, plastic, and/or metal (Magnetic Letter Boards website page 4).
However, the Applicant’s use of paper, wood, plastic, vinyl, or metal as material used in the device is an obvious design choice. Applicant has not disclosed that use of paper, wood, plastic, vinyl, or metal to form the device solves any stated problem or is for any particular purpose. Moreover, it appears that using any material as part of the device of Magnetic Letter Boards or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Magnetic Letter Boards to obtain the device as specified in claim 13, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Magnetic Letter Boards.
Regarding claim 14 (Currently Amended), Magnetic Letter Boards in view of Walker discloses separately displaying the plurality of three-dimensional, non-linear shaped boundaries and plurality of text positioned on the plurality of three-dimensional, non-linear shaped boundaries on an electronic display (Magnetic Letter Boards website and Twitter post, the photographs of letters on the magnetic letter board surface are displayed on the website and on Twitter, which must be viewed through an electronic display).
Regarding claim 15 (Currently Amended), Magnetic Letter Boards in view of Walker discloses that each of the plurality of three-dimensional, non-linear shaped boundaries comprises one or more undulations (see Magnetic Letter Boards Twitter post, showing the curved typesetting tool having an undulation so that it is non-linear).
Regarding claim 33 (Currently Amended), Magnetic Letter Boards in view of Walker discloses separately displaying the plurality of three-dimensional, non-linear shaped boundaries and plurality of text positioned on the plurality of three-dimensional, non-linear shaped boundaries on an electronic white board, laptop computer, desktop computer, smartphone, electronic personal digital assistant, electronic mobile communication terminal, electronic media player, electronic book, or electronic notepad (Magnetic Letter Boards website and Twitter post, the photographs of letters on the magnetic letter board surface are displayed on the website and on Twitter, which must be viewed through an electronic display).
Regarding claim 34 (Currently Amended), Magnetic Letter Boards in view of Walker discloses that the same first distance is an equal distance from at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located above each text (Magnetic Letter Boards Twitter post, showing a person positioning the letters “COMING SOON” in a non-linear fashion using a non-linear shaped boundary. The letters are each a same first distance from the boundary, which is an equal distance from the positioned boundary that is located below the letters).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Magnetic Letter Boards in view of Walker, and in further view of Bizziocchi (US 2003/0215775).
Regarding claim 3 (Currently Amended), Magnetic Letter Boards in view of Walker does not explicitly teach that the same first distance is an equal distance from the at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located blow each text.
However, Bizziocchi discloses that the same first distance is an equal distance from the at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located blow each text (Bizziocchi Figs. 5-8 and [0007], “all lines have the same spacing and all the characters the same font. The text is then repositioned along new baselines with curved aspects. In a particular embodiment, the upward curve of each text line begins at the centerline of the text column. Additionally, the shape of the curve is established as the arc of a circle having an origin positioned above the text line. While each text line has its own arc origin, all of the arcs within a particular column have the same radius”).
Bizziocchi is analogous to Magnetic Letter Boards in view of Walker, as both are drawn to the art of displaying textual content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Magnetic Letter Boards in view of Walker, to include that the same first distance is an equal distance from the at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located blow each text, as taught by Bizziocchi, in order to “increase reading speed without diminishing reading comprehension” (Bizziocchi [0005]). A person modifying Magnetic Letter Boards in view of Walker to produce the effect of Bizziocchi might use more than one curved magnetic typesetting tool simultaneously on the surface. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Currently Amended), Magnetic Letter Boards in view of Walker and in further view of Bizziocchi discloses that the same first distance is an equal distance from the at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located below the text, or from at least one of the plurality of three-dimensional, non-linear shaped boundaries that is located above the text (see Magnetic Letter Boards Twitter post, showing the textual content positioned equally distant above the curved typesetting tool, which is equivalent to a positioned, three-dimensional, non-linear shaped boundary).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Magnetic Letter Boards in view of Walker, and in further view of Black (US 2008/0077879).
Regarding claim 5 (Currently Amended), Magnetic Letter Boards in view of Walker does not explicitly teach that the same first distance is substantially 1/3 of the second distance.
However, Black discloses that the same first distance is substantially 1/3 of the second distance (see Black Fig. 3, showing text positioned at a distance from the boundaries substantially 1/3 of the distance between boundaries).
Black is analogous to Magnetic Letter Boards in view of Walker, as both are drawn to the art of displaying textual content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Magnetic Letter Boards in view of Walker, to include that the same first distance is substantially 1/3 of the second distance, as taught by Black, because the spacing distance between the textual content and the bounding lines is an obvious design choice. Applicant has not disclosed that the spacing of the textual content in relation to the bounding lines solves any stated problem or is for any particular purpose. Moreover, it appears that any spacing distance chosen by Magnetic Letter Boards in view of Walker and Black, or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Magnetic Letter Boards in 
Regarding claim 6 (Currently Amended), Magnetic Letter Boards in view of Walker does not explicitly teach that the at least one of the plurality of three-dimensional, non-linear shaped boundaries located below each text is at a third distance from each text, and another one of the plurality of three-dimensional, non-linear shaped boundaries is located above each text at a fourth distance, where the third distance and fourth distance vary from a second distance by up to 10%.
However, Black discloses that the at least one of the plurality of three-dimensional, non-linear shaped boundaries located below each text is at a third distance from each text, and another one of the plurality of three-dimensional, non-linear shaped boundaries is located above each text at a fourth distance, where the third distance and fourth distance vary from a second distance by up to 10% (see Black Fig. 3, showing text positioned at distances from the upper and lower boundaries with variation of substantially less than 10%).
Black is analogous to Magnetic Letter Boards in view of Walker, as both are drawn to the art of displaying textual content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Magnetic Letter Boards in view of Walker, to include that the at least one of the plurality of three-dimensional, non-linear shaped boundaries located below each text is at a third distance from each text, and another one of the plurality of three-dimensional, non-linear shaped boundaries is located above each text at a fourth distance, where the third distance and fourth distance vary from a second distance by up to 10%, as taught by Black, because the distances selected for displaying textual content within boundary lines is an obvious design choice. Applicant has not disclosed that the spacing of the textual content in relation to the bounding lines solves any stated problem or is for any particular purpose. Moreover, it appears that any distance chosen by Magnetic 
Regarding claim 7 (Previously Presented), Magnetic Letter Boards in view of Walker does not explicitly disclose that the third distance and the fourth distance are the same.
However, Black discloses that the third distance and the fourth distance are the same (Black Fig. 3, showing distances between the boundary lines and the textual content being substantially the same).
Black is analogous to Magnetic Letter Boards in view of Walker, as both are drawn to the art of displaying textual content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Magnetic Letter Boards in view of Walker, to include that the third distance and the fourth distance are the same, as taught by Black, because the distances selected for displaying textual content within boundary lines is an obvious design choice. Applicant has not disclosed that the spacing of the textual content in relation to the bounding lines solves any stated problem or is for any particular purpose. Moreover, it appears that any distance chosen by Magnetic Letter Boards, in view of Walker and Black, or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Magnetic Letter Boards in view of Walker with the spacing as disclosed by Black to obtain the method as specified in claims 7 and 26, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Magnetic Letter Boards, in view of Walker and Black.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                       /Robert P Bullington, Esq./Primary Examiner, Art Unit 3715